 

Exhibit 10.1

 

[BERKSHIRE LETTERHEAD]

 

PERSONAL AND CONFIDENTIAL

 

May 10, 2005

 

Carter’s, Inc.

The Proscenium

1170 Peachtree Street, NE

Suite 900

Atlanta, GA 30309

 

Attention:

Mr. Michael D. Casey

 

Chief Financial Officer

 

We are pleased to confirm the arrangements under which Berkshire Partners, LLC
(“Berkshire”) is engaged by Carters, Inc. (the “Company”) as financial advisor
in connection with the possible acquisition of all or a portion of the stock or
assets of OshKosh B’Gosh, Inc. (“Oshkosh”).

 

During the term of our engagement, we will provide you with financial advice and
assistance in connection with this potential transaction, which may include
assisting you in negotiating the financial aspects of the transaction.

 

If 50% or more of the outstanding common stock of OshKosh or 50% or more of the
assets (based on the book value thereof) of OshKosh is acquired by the Company
or any of its affiliates in one or more transactions, we will charge a
transaction fee of $1,500,000.  If less than 50% of the outstanding common stock
or assets (based on the book value thereof) of OshKosh is acquired by the
Company or any of its affiliates, we will charge a mutually acceptable
transaction fee. The Company agrees to pay the transaction fee to us in cash
upon consummation of such acquisition.

 

You also agree to reimburse us periodically, upon request, and upon consummation
of the transaction or transactions contemplated hereby or upon termination of
our services pursuant to this letter, for our reasonable and documented
expenses, including the reasonable fees and disbursements of our outside
attorneys, plus any sales, use or similar taxes (including additions to such
taxes, if any) arising in connection with any matter referred to in this letter.

 

--------------------------------------------------------------------------------


 

Please note that any written or oral advice provided by Berkshire in connection
with our engagement is exclusively for the benefit of the Company in considering
the transaction, and such advice and the terms of this letter may not be
disclosed to any third party or circulated or referred to publicly without our
prior written consent, except as may be required pursuant to a subpoena or order
issued by a court of competent jurisdiction or by a judicial or administrative
or legislative body or committee, provided that the Company shall have
(a) promptly notified Berkshire of the receipt of any such subpoena or order,
(b) consulted with Berkshire as to the advisability of taking steps to resist or
narrow the scope of the disclosure contemplated thereby and (c) cooperated with
Berkshire in any efforts it may make to obtain an order or other reliable
assurance that confidential treatment will be accorded to such advice and the
terms of this letter.

 

In connection with engagements such as this, it is our firm policy to receive
indemnification.  The Company agrees to the provisions with respect to our
indemnity and other matters set forth in Annex A, which is incorporated by
reference into this letter.

 

Our services may be terminated by you or us at any time with or without cause
effective upon receipt of written notice to that effect; provided, however, that
our services will automatically terminate on the date one year after the date of
this letter unless we shall agree in writing to extend them for a specified
period.  We will be entitled to the applicable transaction fees set forth above
in the event that at any time prior to the expiration of six months after such
termination (i) an agreement is entered into with respect to an acquisition of
all or a portion of the stock or assets of OshKosh which is eventually
consummated by the Company or any of its affiliates or (ii) an agreement is
entered into pursuant to which a Payment is eventually made.

 

The Company recognizes that, in providing our services pursuant to this letter,
we will rely upon and assume the accuracy and completeness of all of the
financial, accounting, tax and other information furnished by the Company or
OshKosh to us for such purposes, and we do not assume responsibility for the
accuracy or completeness thereof.  Berkshire will have no obligation to conduct
any independent evaluation or appraisal of the assets or liabilities of the
Company, OshKosh, or any other party or to advise or opine on any related
solvency issues.  It is understood and agreed that Berkshire will act under this
letter as an independent contractor with duties solely to the Company and
nothing in this letter or the nature of our services shall be deemed to create a
fiduciary or agency relationship between us and the Company or its stockholders,
employees or creditors.  Except as set forth in Annex A hereto, nothing in this
letter is intended to confer upon any other person (including stockholders,
employees or creditors of the Company) any rights or remedies hereunder or by
reason hereof.

 

Berkshire agrees, except as otherwise required by law, judicial process or
regulatory request or demand or as contemplated by its engagement hereunder, to
hold all non-public information furnished to Berkshire in the strictest
confidence and not to use such non-public information for any purpose unrelated
to the performance of its role as financial advisor under this letter agreement.

 

--------------------------------------------------------------------------------


 

Berkshire does not provide accounting, tax or legal advice.  The Company is
authorized, subject to applicable law, to disclose any and all aspects of this
potential transaction that are necessary to support any U.S. federal income tax
benefits expected to be claimed with respect to such transaction, and all
materials of any kind (including tax opinions and other tax analyses) related to
those benefits, without Berkshire imposing any limitation of any kind.

 

This letter may not be amended or modified except in writing executed by the
Company and Berkshire, and shall be governed by and construed in accordance with
the internal laws of The Commonwealth of Massachusetts without reference to
principles of conflicts of law.  This letter may be executed in counterparts,
each of which shall be deemed an original and all of which shall together
constitute one and the same instrument.

 

Please confirm that the foregoing is in accordance with your understanding by
signing and returning to us the enclosed copy of this letter, which shall become
a binding agreement upon our receipt.  We look forward to working with you on
this assignment.

 

 

Very truly yours,

Confirmed:

 

 

 

Berkshire Partners, LLC

 

 

 

 

 

 

 

 

By:

/s/ Ross M. Jones

 

 

CARTER’S, INC.

 

 

 

 

By:

/s/ Michael D. Casey

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

Date:

May 10, 2005

 

 

--------------------------------------------------------------------------------


 

Annex A

 

The Company agrees to indemnify Berkshire, any controlling person of Berkshire
and each of its respective directors, officers, employees, agents, affiliates
and representatives (each, an “Indemnified Party”) and hold each of them
harmless against any and all losses, claims, damages, expenses, liabilities,
joint or several (collectively, “Liabilities”) to which the Indemnified Parties
may become liable, directly or indirectly, arising out of, or relating to, the
letter agreement to which this Appendix A is attached (the “Letter Agreement”)
or Berkshire’s services thereunder, unless it is finally judicially determined
that the Liabilities resulted from the gross negligence, willful misconduct or
bad faith of such Indemnified Party.  The Company further agrees to reimburse
each Indemnified Party immediately upon request for all expenses (including
reasonable attorneys’ fees and expenses) as they are incurred in connection with
the investigation of, preparation for, defense of, or providing evidence in, any
action, claim, suit, proceeding or investigation (each and collectively, an
“Action”), directly or indirectly, arising out of, or relating to, the Letter
Agreement or Berkshire’s services thereunder, whether or not pending or
threatened and whether or not any Indemnified Party is a party to such Action;
provided, however, that if it is finally judicially determined that some or all
of the Liabilities resulted from the gross negligence, willful misconduct or bad
faith of any Indemnified Party, the Indemnified Parties shall remit to the
Company any amounts reimbursed pursuant to this sentence that relate to such
Liabilities.  The Company also agrees that no Indemnified Party shall have any
liability (whether direct or indirect, in contract or tort or otherwise) to the
Company or any person asserting claims on behalf of or in right of the Company,
directly or indirectly, arising out of, or relating to, the Letter Agreement or
Berkshire’s services thereunder, unless it is finally judicially determined that
such liability resulted from the gross negligence, willful misconduct or bad
faith of such Indemnified Party.  Moreover, in no event, regardless of the legal
theory advanced, shall any Indemnified Party be liable to the Company or any
person asserting claims on behalf of or in the right of the Company for any
consequential, indirect, incidental or special damages of any nature.

 

The Company agrees that, without Berkshire’s prior written consent (which
consent will not be unreasonably withheld), it will not agree to any settlement
of, compromise or consent to the entry of any judgment in or other termination
of (each and collectively, a “Settlement”) any Action in respect of which
indemnification could be sought hereunder (whether or not Berkshire or any other
Indemnified Party is an actual or potential party to such Action), unless
(a) such Settlement includes an unconditional release of each Indemnified Party
from any liabilities arising out of such Action and (b) the parties agree that
the terms of such Settlement shall not include any statement as to, or an
admission of, fault, culpability or a failure to act by or on behalf of, any
Indemnified Party.

 

The Company and Berkshire agree that if any indemnification or reimbursement
sought pursuant to the first paragraph of this Appendix A is for any reason
unavailable or insufficient to hold any Indemnified Party harmless for
Liabilities identified in the first paragraph of this Appendix A (except by
reason of the gross negligence, willful misconduct or bad faith of an
Indemnified Party) then, whether or not Berkshire is the person entitled to
indemnification or reimbursement, the Company and Berkshire shall contribute to
the Liabilities for which such indemnification or reimbursement is held
unavailable in such proportion as is appropriate to reflect (a) the relative
benefits to the Company on the one hand and Berkshire on the other hand, in
connection with the transaction to which such indemnification or reimbursement
relates or (b) if the allocation provided by clause (a) above is not available,
in such proportion as is appropriate to reflect not only the relative benefits
referred to in such clause (a), but also the relative fault of the parties as
well as any other relevant equitable considerations; provided, however, that in
no event shall the amount to be contributed by Berkshire exceed the fees
actually received by Berkshire under the Letter Agreement.  The Company agrees
that, for the purposes of this paragraph, the relative benefits to the Company
and Berkshire of the contemplated transaction (whether or not such transaction
is consummated) shall be deemed to be in the same proportion that the aggregate
consideration payable, exchangeable or transferable (or contemplated to be
payable, exchangeable or transferable) in such transaction bears to the fees
paid or payable to Berkshire as financial advisor under the Letter Agreement.

The rights of the Indemnified Parties referred to above shall be in addition to
any rights that any Indemnified Party may otherwise have.

 

--------------------------------------------------------------------------------

 